UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6233


JUAN CELSO ZAVALETA PEREZ,

                  Petitioner - Appellant,

          v.

FRANK L. PERRY,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cv-00311-JAB-LPA)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Celso Zavaleta Perez, Appellant Pro Se.     Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan   Celso       Zavaleta    Perez       seeks    to    appeal       the    district

court’s    order     accepting       the     recommendation           of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of    appealability.             28    U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent     “a       substantial      showing      of        the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Perez has not made the requisite showing.                        Accordingly, we deny

the motion for a certificate of appealability and dismiss the

appeal.       We dispense with oral argument because the facts and

legal    contentions          are   adequately         presented      in    the     materials

                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3